FILED
                           NOT FOR PUBLICATION                              NOV 27 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-55417

              Plaintiff - Appellee,              D.C. No. 2:04-cv-02788-ABC-
                                                 PLA
  and

CHRISTOPHER KIM, AKA Chris Kim,                  MEMORANDUM *
AKA KJ Kim, AKA Kyung Joon Kim; et
al.,

              Claimant - Appellee,

ERIC HONIG; et al.,

              Intervenor - Appellees,

    v.

475 MARTIN LANE, BEVERLY HILLS,
CALIFORNIA, Real Property Located at,

              Defendant,

OPTIONAL CAPITAL, INC., AKA
Optional Ventures,

              Claimant - Appellant.



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                    Appeal from the United States District Court
                       for the Central District of California
                    Audrey B. Collins, District Judge, Presiding

                      Argued and Submitted November 5, 2012
                               Pasadena, California

Before: D.W. NELSON and O’SCANNLAIN, Circuit Judges, and GONZALEZ,
District Judge.**

      Optional Capital, Inc. (“Optional”) contends that the district court abused its

discretion in issuing a preliminary injunction preventing it from levying on the

properties involved in this case. We disagree. The district court rightly found that

there were serious questions going to the merits and that the balance of hardships

tilted strongly against Optional. Alliance for the Wild Rockies v. Cottrell, 632 F.3d

1127, 1131 (9th Cir. 2011).

      This court does not have jurisdiction at this time to review the district court’s

interlocutory order on lien priorities because it is not “inextricably intertwined”

with the preliminary injunction. Hendricks v. Bank of Am., N.A., 408 F.3d 1127,

1134 (9th Cir. 2005).

      Appellee’s motions to strike are denied as moot.

      AFFIRMED.




       **
            The Honorable Irma E. Gonzalez, District Judge for the U.S. District
Court for Southern California, sitting by designation.